                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

In Re:
                                                      8:18-CV-00484
TOXIC EXPOSURE CASES (diesel                          8:18-CV-00498
fume exhaust and other alleged toxins)                8:18-CV-00540
against UNION PACIFIC RAILROAD
COMPANY,                                      INITIAL PROGRESSION ORDER

                  Defendant.



           IT IS ORDERED as to each of the cases listed above that the initial
     progression order is as follows:

     1)    A status conference to discuss case progression and potential
           settlement will be held with the undersigned magistrate judge on May
           21, 2019 at 10:00 a.m. Counsel shall use the conferencing
           instructions assigned to this case to participate in the conference.

     2)    Written discovery and depositions may begin at any time.

     3)    Plaintiffs’ mandatory disclosures shall be served by March 18, 2019.

     4)    Defendant’s mandatory disclosures shall be served by May 1, 2019.


     Dated this 12th day of February, 2018.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
